                   Case 20-10691         Doc 35   Filed 02/20/20      Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND

                                              )
In re:                                        )
                                              )
Zachair, Ltd.,                                )          Case No.: 20-10691-TJC
                                              )
                        Debtor.               )          Chapter 11
                                              )

                           FIRST SUPPLEMENT TO VERIFIED
                       STATEMENT OF BRADFORD F. ENGLANDER

         I, Bradford F. Englander, declare as follows:

         1.      I am a partner of Whiteford Taylor & Preston L.L.P. (“WTP”), with offices located

at 3190 Fairview Park Drive, Suite 800, Falls Church, Virginia 22042, and am admitted to practice

law in the United States Bankruptcy Court for the District of Maryland.

         2.      On February 10, 2020, the Debtor filed its Application for Authority to Employ

Whiteford Taylor Preston L.L.P. as Counsel for the Debtor (the “Application”) and the

accompanying Verified Statement of Bradford F. Englander (the “Verified Statement”) seeking

authority to employ WTP as counsel to the Debtor. See Docket No. 20.

         3.      Following the filing of the Application, the Debtor received informal comments

from the Office of the United States Trustee (“UST”) regarding, among other things, the

disclosures in the Verified Statement.

         4.      In response to the comments received from the UST, I hereby provide the following

supplemental disclosure regarding WTP’s connections with the Maryland Aviation

Administration, a party-in-interest in the above captioned case:
                 Case 20-10691        Doc 35      Filed 02/20/20     Page 2 of 2




           a. Maryland Aviation Administration – WTP entered into a contract with the State of
              Maryland to represent the state and its agencies in legal matters involving
              intellectual property. Pursuant to this contract, WTP currently is representing the
              Maryland Aviation Administration (“MAA”) in connection with the filing of
              trademark applications and the maintenance of MAA’s existing trademarks (the
              “Trademark Representation”). The Trademark Representation is unrelated to the
              Debtor or any of its insiders or affiliates, and does not involve the creation or
              implementation of MAA policy or MAA’s management or regulation of airports.
              WTP also is representing MAA in a personal injury matter styled Dawn Refvem v.
              Maryland Aviation Administration, case no. C-02-CV-19-000021, pending in the
              Circuit Court for Anne Arundel County, Maryland (the “Litigation”). The
              Litigation is unrelated to the Debtor or any of its insiders or affiliates, and concerns
              an alleged slip and fall on ice on a sidewalk at BWI Thurgood Marshall Airport in
              January 2016. MAA regulates the operation of the Airfield. MAA also loaned to
              the Debtor certain airport-related equipment, including lights and radio equipment,
              and in 2012 provided a grant to the Debtor under the state’s “MAPA” program for
              runway repairs. The Debtor currently has no dispute with MAA that would render
              WTP not disinterested or cause it to have an interest adverse to the Debtor. In the
              event that any dispute arises with MAA or the Debtor becomes involved in a direct
              dispute with MAA, the Debtor will utilize the services of conflicts counsel.


       I, Bradford F. Englander, declare under penalty of perjury that the forgoing is true and

correct.

Dated: February 20, 2020                                      By:     /s/ Bradford F. Englander
                                                                      Bradford F. Englander
